                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA, THE
LEAGUE OF WOMEN VOTERS OF
NORTH CAROLINA, DONNA PERMAR,
JOHN P. CLARK, MARGARET B. CATES,
LELIA BENTLEY, REGINA WHITNEY
EDWARDS, ROBERT K. PRIDDY II,
WALTER HUTCHINS, AND SUSAN
SCHAFFER.
                                           Civil Action No. 20-cv-457
        Plaintiffs,
        vs.
THE NORTH CAROLINA STATE BOARD
OF ELECTIONS; DAMON CIRCOSTA, in
his official capacity as CHAIR OF THE
STATE BOARD OF ELECTIONS; STELLA
ANDERSON, in her official capacity as
SECRETARY OF THE STATE BOARD OF
ELECTIONS; KEN RAYMOND, in his
official capacity as MEMBER OF THE
STATE BOARD OF ELECTIONS; JEFF
CARMON III, in his official capacity as
MEMBER OF THE STATE BOARD OF
ELECTIONS; DAVID C. BLACK, in his
official capacity as MEMBER OF THE
STATE BOARD OF ELECTIONS; THE
NORTH CAROLINA DEPARTMENT OF
TRANSPORTATION; J. ERIC BOYETTE,
in his official capacity as
TRANSPORTATION SECRETARY; THE
NORTH CAROLINA DEPARTMENT OF
HEALTH AND HUMAN SERVICES;
MANDY COHEN, in her official capacity as
SECRETARY OF HEALTH AND HUMAN
SERVICES,

        Defendants.

 DECLARATION OF MARSHALL TUTOR IN SUPPORT OF PLAINTIFFS’
          MOTION FOR PRELIMINARY INJUNCTION

                                     1

   Case 1:20-cv-00457-WO-JLW Document 12-4 Filed 06/05/20 Page 1 of 4
       I, Marshall Tutor, hereby declare as follows:



       1.     I have nearly 25 years of experience as an investigator in North Carolina. I

worked as a Criminal Investigator in the North Carolina Department of Insurance for over

four and a half years, a Securities Investigator for the North Carolina Secretary of State

Office for over four and a half years, an Elections Investigator for the NC State Board of

Elections for 9 years, and then Lead Investigator for the North Carolina State Board of

Elections for 6 years. I left the State Board of Elections in 2018.

       2.     Over the years, I have investigated numerous complaints related to elections

in Bladen County.

       3.     McCrae Dowless has been indicted for election fraud crimes in North

Carolina. My investigation of McCrae Dowless and mail-in absentee ballot fraud in Bladen

County was a continuous case from 2016 until I left the State Board of Elections in 2018,

prior to the 2018 fall general election.

       4.     In both 2016 and 2018, Mr. Dowless hired people who, often in two-person

teams, would visit households that had been mailed absentee ballots by the Bladen County

Board of Elections. His teams would show up with marked sample ballots in hand and

would encourage these voters to mark their ballots the same way. Dowless’s teams would

offer to take the ballots and turn them in. Instead, the ballots collected went directly to Mr.

Dowless; some made it to the Bladen County Board of Elections and some did not.




2

     Case 1:20-cv-00457-WO-JLW Document 12-4 Filed 06/05/20 Page 2 of 4
       5.     The ballots were collected with or without witness signatures. When there

was no witness signature, Dowless’ teams would forge the signatures, and they would sign

those ballots out of the presence of the voter. I never detected a forgery just by reviewing

the face of the absentee ballot envelope.

       6.     Mr. Dowless’ illegal mail-in absentee ballot fraud enterprise was almost

totally dependent on his daily access to the names and addresses of those who requested

absentee ballots from the Bladen County Board of Elections. Mr. Dowless was known to

have had a very long and cordial relationship with the staff at the Bladen County Board of

Elections. He would either call the county board staff or come by on a daily basis to get

the list of absentee ballot requests. At that time, the names and addresses of those

requesting a mail-in absentee ballot were public record.

       7.     Now that the law has been changed so that the identities of voters requesting

mail-in absentee ballots is not a public record until Election Day, I do not believe anyone

can fraudulently manipulate the system as Mr. Dowless did. A person would need an

accomplice working in a county board of elections office to break the law in order to get

this confidential information.

       8.     I do not believe a two-witness signature requirement in any way prevents

potential fraud such as that conducted by Mr. Dowless’ illegal ballot fraud activities. In my

15 years’ experience as an investigator with the State Board of Elections, I cannot think of

a time or situation in which two absentee ballot witness signatures would have prevented

absentee ballot fraud.




3

     Case 1:20-cv-00457-WO-JLW Document 12-4 Filed 06/05/20 Page 3 of 4
           I declare under penalty of perjury under the laws    or the   Unikd States of Amcrirn

    that the foregoing is trnc nnd correct lo the best   or my knowkdgc.
                                          rd
                         Executed this ·~-- of .h1m\ 20:20.




                                Marshall Tutor




4


       Case 1:20-cv-00457-WO-JLW Document 12-4 Filed 06/05/20 Page 4 of 4
